UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 1-35526 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2350 Mission College Blvd, Suite 190, Santa Clara, CA 95054 USA (Address of principal executive offices and zip code) (408) 496-6722 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNo¨ Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Smaller reporting company ¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Noý The number of shares of the registrant’s common stock outstanding as of May 1, 2014, was 37,955,352. NEONODE INC. Form 10-Q For the Fiscal Quarter Ended March 31, 2014 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets as ofMarch 31, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Unaudited Condensed Consolidated Statements of Operationsfor the three months ended March 31, 2014 and 2013 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31,2014 and 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31,2014 and 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures 22 PART II OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 6 Exhibits 23 SIGNATURES 24 EXHIBITS PART I. FINANCIAL INFORMATION Item 1. Financial Statements NEONODE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) March 31, December 31, 2013 ASSETS (Unaudited) (Audited) Current assets: Cash $ $ Accounts receivable Projects in process Pepaid expenses and other current assets Total current assets Deposits 8 - Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Total liabilities Commitments and contingencies(Note 6) Stockholders’ equity: Series B Preferred stock, 54,425 shares authorized with par value $0.001 per share;83 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively. (In the event of dissolution, each share of Series B Preferred stock has a liquidation preference equal to par value of$0.001 over the shares of common stock) Common stock, 70,000,000 shares authorized with par value $0.001 per share; 37,955,352 and 37,933,799 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 38 38 Additional paid-in capital Accumulated other comprehensive income 46 11 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three months ended March 31, Net revenues $ $ Cost of revenues 16 Gross margin Operating expenses: Product research and development Sales and marketing General and administrative Total operating expenses 4,855 Loss before provision for income taxes ) ) Provision for income taxes 1 11 Net loss $ ) $ ) Loss per common share: Basic and diluted loss per share $ ) $ ) Basic and diluted – weighted average number of common shares outstanding See accompanying notes to condensed consolidated financial statements. 4 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (Unaudited) ThreeMonths Ended March31, Net loss $ ) $ ) Other comprehensive income: Foreign currency translation adjustments 35 13 Total comprehensive loss $ ) $ ) See accompanying notes to condensed consolidated financial statements. 5 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Stock-based compensation expense Depreciation and amortization 41 32 Changes in operating assets and liabilities: Accounts receivable Projects in process ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Deferred revenue 48 Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock warrant exercises 36 Net cash provided by financing activities 36 Effect of exchange rate changes on cash 33 9 Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
